Citation Nr: 0408148	
Decision Date: 03/30/04    Archive Date: 04/02/04

DOCKET NO.  02-17 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral leg 
disorder.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for asbestosis.

4.  Entitlement to service connection for a hole in the 
heart.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from November 1954 to 
November 1956.
 
This case comes to the Board of Veterans' Appeals (Board) by 
means of a December 2001, rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In December 2002, the veteran testified at a hearing before 
the undersigned Member of the Board sitting at the RO.  A 
transcript of this hearing has been associated with the 
claims folder.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  See 38 C.F.R. 
§ 3.159 (2003).  

With respect to VA's duty to notify, by letter dated in May 
2001, the veteran was informed of what was involved in the 
compensation claims process.  However, the evidence does not 
show that he was notified of what medical or lay evidence was 
necessary to substantiate his claims.  Similarly, the veteran 
was not informed of which portion of the evidence was to be 
provided by him and what portion of the evidence VA was 
required to obtain on his behalf.  On remand, the RO should 
ensure compliance with the notice requirements contained in 
the VCAA.  In this regard, the RO was informed by the 
National Personnel Records Center (NPRC) that the veteran's 
service medical records are not available due to possible 
destruction during a fire at the NPRC, in St. Louis, 
Missouri, in July 1973.  While it is unfortunate that there 
are no service medical records available, the absence of 
service medical records does not preclude a grant of service 
connection.  On remand, the veteran should be advised that 
the in-service manifestations of a disability, can be shown 
by other records, such as, for example, private medical 
records compiled during or soon after service, or lay 
statements, and he could submit such evidence to substantiate 
his claims.  See 38 C.F.R. § 3.303(b).  

With respect to VA's duty to assist, the Board notes that the 
RO, by letter dated in November 2001, notified the veteran of 
the difficulty in obtaining his service medical records and 
that his records were possibly destroyed in the 1973 fire at 
NPRC.  The veteran was asked to complete National Archives 
(NA) Form 13055, Request for Information Needed to 
Reconstruct Medical Data, and NA Form 13075, Questionnaire 
about Military Service, so that further action to locate his 
service medical records could be taken.  The veteran complied 
with the RO's request by supplying the requested information 
in December 2001.  However, the evidence does not show that 
the RO forwarded the information to NPRC or made further 
attempts to obtain the service medical records.  The duty to 
assist provides that VA will make as many requests as are 
necessary to obtain relevant records from a Federal 
department or agency.  38 C.F.R. § 3.159(c).  If VA is unable 
to obtain such records, VA must provide the claimant with 
oral or written notice of that fact.  The notice must contain 
various information, including an explanation of the efforts 
VA made to obtain the records and a description of any 
further action VA will take regarding the claim.  38 C.F.R. 
§ 3.159(e).  On remand, the RO should make another attempt to 
associate the veteran's service medical records with the 
claims folder.  In particular, the RO should forward the 
veteran's completed NA Forms 13055 and 13075 to the NPRC, or 
other appropriate governmental agency, in an attempt to 
locate the veteran's service medical records.  See 38 C.F.R. 
§ 3.159(c)(2).

The Board also notes that the veteran referenced additional 
post-service private treatment records that are not presently 
associated with the claims folder during his hearing before 
the Board.  He referenced surgical removal of his coccyx in 
1985 or 1986.  He also noted that he was presently receiving 
treatment from Dr. Juanita. Lopez in Saraland, Alabama, and 
Dr. Donald Newman for his back disorder.  Records of the 
foregoing treatment are not presently associated with the 
claims folder.  On remand, the RO should attempt to obtain 
all pertinent private treatment records referenced by the 
veteran. 

Based on the discussion above, this case is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC, 
for the following development:

1.  The RO should also send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The veteran should be 
advised that, if service medical records 
are not available or a claimed disability 
is not shown in service, the in-service 
manifestation of a disability can be 
shown by other records, such as, for 
example, private medical records compiled 
during or soon after service, or lay 
statements.  

2.  The RO should also obtain the names 
and addresses of all medical care 
providers who treated the veteran for his 
claimed leg, back, asbestosis, and hole 
in his heart disabilities since 
separation from active duty.  In 
particular, the RO should obtain records 
from the facility where he had his coccyx 
removed in 1985 and copies of all 
pertinent treatment records from Dr. 
Lopez and Dr. Newman.  After securing the 
necessary release, the RO should obtain 
these records.  

If the RO is unable to obtain any 
pertinent evidence identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to submit the outstanding evidence.  

3.  The RO should also make another 
attempt to secure the veteran's service 
medical records.  In particular, the RO 
should forward the veteran's completed NA 
Forms 13055 and 13075 to the NPRC, or 
other appropriate governmental agency, in 
another attempt to secure these records.  
If additional service medical records are 
not available, the veteran should be 
advised of this fact, the efforts VA made 
to obtain the records, and any other 
information required by the provisions of 
38 C.F.R. § 3.159(e).

4.  Thereafter, the RO should adjudicate 
the issues on appeal with consideration of 
the entire evidentiary record.  If the 
benefits sought on appeal remain denied, 
the RO should provide the veteran and his 
representative with a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.





	                  
_________________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




